DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
Election/Restrictions
The Examiner notes that Claim 15 remains in a withdrawn state in view of the Requirement for Restriction dated May 5, 2021. However, in order to promote compact prosecution, 112 issues associated with Claim 15 will be addressed in the following Office Action. 
Drawings
The drawings were received on August 25, 2022. These drawings are acceptable.
Specification
The amendment filed August 25, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	● Claim 2, lines 14-17 recite, “said centrally disposed bar guide exhibiting a coplanar and downward, inwardly curving tooth made to face the next adjacent inwardly curving tooth wherein downward planing teeth of two adjacent bar guides curve in opposite inward directions and are made to accept propulsive force in at least two directions” [emphasis added]. The emphasized language does not appear to have support in the disclosure as originally filed because the word “inward” suggests the respective tooth is “directed” or otherwise bent out of plane.
	● Claim 3 recites, “each of said anti-kickback link has an inward, upward-directed tooth facing toward said next adjacent, same-sided cutting element body; and each said bar guide link has an inward downward-directed tooth facing inward toward the next same-sided anti-kickback link.” There is no support in the disclosure as originally filed for “an inward, upward-directed tooth [of the anti-kickback link]” and “an inward downward-directed tooth [of the bar guide link],” wherein the word “inward” suggests the respective tooth is “directed” or otherwise bent toward the midline of the cutting apparatus.	● Claim 12, lines 3-5 recite, “where a saw using the cutting apparatus is configured to rotate in at least two different directions and is alterable via a toggle switch and a clutch change mechanism” [emphasis added]. According to page 12, lines 3-6 of the marked-up Specification received on August 25, 2022, “[i]n embodiments, wherein the chainsaw motor is an internal combustion engine, the drive direction may be adjusted by a clutch or gear change mechanism. Alternatively, in embodiments wherein the chainsaw motor is electric, a toggle switch or similar device may change the motor’s direction of operation” [emphasis added]. According to the disclosure, a clutch or gear change mechanism are disclosed as alternatives to one another to change the operating direction if an internal combustion engine is utilized. The two elements are not described as being used together, i.e., the claimed “clutch gear change mechanism” is not described in the disclosure. Additionally, a toggle switch is disclosed for use with an electric motor to change its direction of operation, and there is no description of how an internal combustion engine and an electric motor are used together in such a way to drive the cutting apparatus.	Applicant is required to cancel the new matter in the reply to this Office Action. 
Claim Objections
Claims 1, 2 and 15 are objected to because of the following informalities:  	● Claim 1, lines 14-15 should be corrected as follows, “said plurality of cutting [[elements, comprising]] elements comprising cutting element body [has] an inverse L-shaped protrusion”	● Claim 2, line 9 should be corrected as follows: “is arranged across [[form]]            --from-- corresponding anti-”	● Claim 15 is presently in a withdrawn state, but it is not indicated as such. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claim 2, lines 14-17 recite, “said centrally disposed bar guide exhibiting a coplanar and downward, inwardly curving tooth made to face the next adjacent inwardly curving tooth wherein downward planing teeth of two adjacent bar guides curve in opposite inward directions and are made to accept propulsive force in at least two directions” [emphasis added]. As originally filed, each of the bar guide [links] appear to be substantially flat elements formed within a plane defined by the body portion thereof. However, the words “inward” and “inwardly” suggest “[the] coplanar and downward, inwardly curving tooth” has a portion that bends out of the plane of the body portion of the bar guide [link], but this is not supported.	Claim 3 recites, “each of said anti-kickback link has an inward, upward-directed tooth facing toward said next adjacent, same-sided cutting element body; and each said bar guide link has an inward downward-directed tooth facing inward toward the next same-sided anti-kickback link” [emphasis added]. As originally filed, each anti-kickback link and each bar guide link appear to be substantially flat elements formed within a plane defined by the body portion thereof. However, the word “inward” in the aforementioned limitation appears to suggest “[the] inward, upward-directed tooth” and “[the] inward downward-directed tooth” have a portion that bends inward toward the midline of the cutting apparatus or at least out of the plane defined by the body portion of the respective link, but this is not supported. This interpretation is based on the meaning of the word “inward” with respect to Claim 1, lines 15-17, i.e., “said plurality of cutting elements comprising cutting element body [has] an inverse L-shaped protrusion projecting upwardly and outwardly [from the cutting element body] forming a cutting element tooth oriented inward toward said … midline” (Claim 1, lines 15-17). 	Claim 12, lines 3-5 recite, “where a saw using the cutting apparatus is configured to rotate in at least two different directions and is alterable via a toggle switch and a clutch change mechanism.” According to page 12, lines 3-6 of the marked-up Specification received on August 25, 2022, a clutch or gear change mechanism are disclosed as alternatives to one another to change the operating direction if an internal combustion engine is utilized, i.e., the claimed “clutch gear change mechanism” is not described in the disclosure. Moreover, a toggle switch is disclosed for use with an electric motor to change its direction of operation. While page 4, lines 11-13 state, “[i]n still further another related embodiment, the cutting elements can be moved by an internal combustion engine, an electrical motor, a human applied force or other power source, or a combination thereof”; the combination of “a toggle switch and a clutch change mechanism” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION  — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 16 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 9-10 recite, “said plurality of bar guide links forming a point of first and second chain side attachment on an apparatus midline.” As currently written, it appears as though “said plurality of bar guide links” form a singular point of attachment between the first and second chain sides along an apparatus midline. It is unclear what defines “a point of first and second chain side attachment” when the chain apparatus includes a “plurality of [the] bar guide links.” The plurality of bar guide links appear to define a plurality of attachment points between the first and second chain sides; each of the bar guide links form a point of attachment between the first and second chain sides.	Claim 1, lines 14-17 recite, “said plurality of cutting elements, comprising a cutting element body creating an inverse L-shaped protrusion projecting upwardly and outwardly forming a cutting element tooth oriented inward towards said bar link midline…” This limitation has the following issues:	● As currently written, the plurality of cutting elements includes a singular cutting element body, but this is not supported. It is unclear what can or cannot be included within the scope of “said plurality of cutting elements comprising a cutting element body.” Does each of the plurality of cutting elements have a cutting element body?	● The scope of the word “creating” in the recitation of “a cutting element body creating an inverse L-shaped protrusion” is indefinite. Does the cutting element body perform a function of creating the inverse L-shaped protrusion or is the inverse L-shaped protrusion formed on the cutting element body? It is unclear what can or cannot be included within the scope of “a cutting element body creating an inverse L-shaped protrusion.”	● As currently written, there is insufficient antecedent basis for the recitation of “said bar link midline.” Moreover, Claim 1, lines 9-10 recite, “said plurality of bar guide links forming a point of first and second chain side attachment on an apparatus midline.” It is unclear if the recitation of “said bar link midline” is referring to the “apparatus midline” that appears to extend along a length of the cutting apparatus that runs through the plurality of bar guide links or if “said bar link midline” is a separate, distinct midline.	● If the recitation of “said bar link midline” does correspond to the “apparatus midline” recited earlier in Claim 1, line 10, it is unclear what can or cannot be included within the scope of Claim 1, lines 14-17, i.e., it is unclear how the cutting element tooth formed by the inverse L-shaped protrusion can project both “outwardly” and be “oriented inward towards said bar link midline.”	Claim 1, lines 18-20 recite, “each cutting element protrusion displaying at least two cutting surfaces on each inward oriented protrusion edge.” There is insufficient antecedent basis for “each inward oriented protrusion edge.” It is unclear if “each inward oriented protrusion edge” is referring to a portion of “[the] cutting element tooth oriented inward towards said bar link midline.”	Claim 2, lines 11-13 recite, “and said cutting edges move in a revolving motion to allow cutting surfaces oriented in one direction to engage one at a time in cutting position.” As currently written, there is insufficient antecedent basis for the term “cutting position” in the claims. It is unclear if the recitation of “cutting position” in Claim 2 is referring to the respective orientations of the first and second cutting surfaces that allow “a single cutting apparatus to penetrate a substance via moving in said first direction or said second, opposite, direction” previously set forth in Claim 1, lines 21-25.	Claim 2, lines 14-17 recite, “said centrally disposed bar guide exhibiting a coplanar and downward, inwardly curving tooth made to face the next adjacent inwardly curving tooth wherein downward planning teeth of two adjacent bar guides curve in opposite inward directions and are made to accept propulsive force in at least two directions.” This limitation has the following issues:	● As currently written, there is insufficient antecedent basis for “said centrally disposed bar guide” in the claims. It is unclear if “said centrally disposed bar guide” is referring to the “plurality of bar guide links” introduced in Claim 1, line 3 or if “said centrally disposed bar guide” is intended to introduce a separate and distinct structure. 	● It is unclear what can or cannot be included within the scope of “inwardly curving tooth” and “opposite inward directions,” respectively. If the “centrally disposed bar guide” does refer to the “plurality of bar guide links” of Claim 1, line 3, each bar guide link appears to have a body portion that is substantially flat and defines a plane in which the curved drive/ guide tooth (245) projects. Moreover, the bar guide links appear to be substantially aligned along the apparatus midline. It is unclear what can or cannot be included within the scope of the word “inward” and/or “inwardly” in the limitation set forth above because the tooth appears to be formed and to extend in the plane of the bar guide link.  	● As currently written, the recitation of “at least two directions” in Claim 2, line 17 is unrelated to the recitation of “said first direction or said second, opposite, direction” set forth previously in Claim 1, line 25. It is unclear if the recitation of “at least two different directions” is intended to be related to “said first direction or said second, opposite, direction” as recited in Claim 1, line 25 or if the “at least two different directions” are actually a distinct and separate set of directions. 	Claim 3 recites, “each of said anti-kickback link has an inward, upward-directed tooth facing toward said next adjacent, same-sided cutting element body.” As noted above in the 112(a) rejection, there is no support for each of the anti-kickback links having an upward and inward directed tooth. This interpretation is based on the meaning of the word “inward” with respect to the limitations Claim 1, lines 15-17. Moreover, the word “inward” is modified further by defining an alignment with which each tooth faces, i.e., “facing toward said next adjacent, same-sided cutting element body” and “facing inward toward the next same-sided anti-kickback link,” respectively. It is unclear if the word “inward” is intended to mean the respective teeth are directed inward toward the midline of the apparatus or if the word “inward” is merely referring to the respective tooth facing toward the neighboring element. It is unclear what can or cannot be included within the scope of Claim 3. 	Claim 3, lines 7-10 recite, “each said bar guide link has an inward downward-directed tooth facing inward toward the next same-sided anti-kickback link.” This limitation has the following issues:	● As noted above in the 112(a) rejection for Claim 3, there is no support for each of the bar guide links having a downward and inward directed tooth facing inward [emphasis added]. It is unclear what can or cannot be included within the scope of “an inward downward-directed tooth facing inward toward the next same-sided anti-kickback link.” Moreover, each bar guide link appears to have a body portion that is substantially flat and defines a plane in which the curved drive/guide tooth (245) projects, and the bar guide links appear to be substantially aligned along the apparatus midline. It is unclear what can or cannot be included within the scope of the word “inward” in the limitation set forth above because the tooth appears to be formed and to extend in the plane of the bar guide link.  	● The bar guide links are aligned along the apparatus midline (218), and the “inward downward-directly tooth [of a respective bar guide link]” appears to curve along the apparatus midline (218) toward the next elements in the cutting apparatus, i.e. the anti-kickback links (e.g., 230B, see fig. 1A). It is unclear what can or cannot be included within the scope of the aforementioned limitation when the “inward downwardly-directed tooth” is positioned between both anti-kickback links rather than “the next same-sided anti-kickback link.” 	Claim 4 recites, “said cutting apparatus is removed from a cutting apparatus bar and reinstalled in a second, opposing direction to engage and cutting surface with said oppositely oriented cutting elements.” This limitation has the following issues:	● As currently written, Claim 4 infers the cutting apparatus is already installed on “a cutting apparatus bar.” However, Claim 1 does not appear to positively recite the cutting apparatus being installed on “a cutting apparatus bar.” It is unclear what defines the relationship between the “cutting apparatus bar” and the “cutting apparatus,” as claimed.	● It is unclear if the recitation of “a cutting surface” in Claim 4, line 3 is referring to the “at least two cutting surfaces on each inward oriented protrusion edge” in Claim 1, lines 18-20 or if the recitation of “a cutting surface” in Claim 4, line 3 is referring to a portion of an object that is being cut by the cutting apparatus.	Claim 5 recites, “said cutting apparatus alternates between a first and second revolving direction by rotating said cutting apparatus in one of two directions by applying force on said bar guide links in said one of two directions and reversing the direction by applying force from a power source in the opposite direction thereby reversing the direction of the cutting apparatus.” The recitation of “by applying force from a power source in the opposite direction” is incongruent with the preamble of the claim set forth in Claim 1. In other words, the claim is drawn to a cutting apparatus comprising a plurality of link elements that form a continuous chain. However, Claim 5 includes limitations drawn to an external feature, i.e., a power source, to further define the scope of the cutting apparatus itself without positively claiming any specific structure that provides the “power source.”   	Claim 12, lines 1-3 recite, “the cutting apparatus can be moved by an internal combustion engine, an electrical motor, a human applied forward or other power source, or a combination thereof... It is unclear what structure allows for the cutting apparatus to be moved by “a combination” of “an internal combustion engine” and “an electrical motor.” Additionally, it is unclear what structure allows for the cutting apparatus to be moved by “a combination” of “an internal combustion engine, an electrical motor, a human applied forward or other power source.”	Claim 12, lines 3-5 recite, “where a saw using the cutting apparatus is configured to rotate in at least two different directions and is alterable via a toggle switch and a clutch change mechanism.” This limitation has the following issues:	● As currently written, the words “is configured to rotate in at least two different directions” appears to be modifying the recitation of “a saw.” It is unclear what allows the saw, as a whole, to rotate in at least two different directions. Moreover, it is unclear what can or cannot be included within the scope of “a saw.”	● As currently written, the recitation of “at least two different directions” in Claim 12, line 4 is unrelated to the recitation of “said first direction or said second, opposite, direction” previously recited in Claim 1, line 25.  It is unclear if the recitation of “at least two different directions” is intended to be related to “said first direction or said second, opposite, direction” set forth in Claim 1, line 25 or if the “at least two different directions” are actually a distinct and separate set of directions. 	● It is unclear what can or cannot be included within the scope of the words “via a toggle switch and clutch gear change mechanism.” As set forth above, page 12, lines 3-6 of the marked-up copy of the Specification received on August 25, 2022 states if a chainsaw is driven by an internal combustion engine, one of “a clutch or gear change mechanism” is used to change the direction of operation. Conversely, if the chainsaw is driven by an electric motor, a toggle switch is used to change the direction of operation of the motor. However, there is no support for the words “clutch gear change mechanism,” nor is there support for both of “a toggle switch and [said] clutch gear change mechanism.”	● It is unclear what is included within the scope of “clutch gear mechanism.” There is insufficient antecedent basis in the claims for this claim limitation. It is unclear what is intended to be included within the scope of “clutch gear mechanism” because, as noted above, there is no support for this limitation in the original disclosure.  	Claim 16, lines 2-5 recite, “each cutting element exhibits a cutting element tooth comprising at least one of said two cutting surfaces oriented in said first direction so as to be engaged when the apparatus moves in said first cutting direction against a material to be cut.” This limitation has the following issues:	● It is unclear if the recitation of “a cutting element tooth” in lines 2-3 of the claim is referring to the “cutting element tooth” introduced in Claim 1, line 16 or if it is introducing a new “cutting element tooth.”	● It is unclear if “said two cutting surfaces” is referring to the “at least two cutting surfaces on each inward oriented protrusion edge” previously recited in Claim 1, lines 18-20 or if the recitation of “said two cutting surfaces” is referring to a separate set of cutting surfaces.	● It is unclear if “said first cutting direction against a material to be cut” is referring to the recitation of “allowing a single cutting apparatus to penetrate a substance via moving in said first direction or said second, opposite, direction” recited previously in Claim 1 lines 24-25 or if the “first cutting direction” and “material to be cut” set forth in Claim 16 are intended to be separate and distinct features. 	Claim 16, lines 5-8 recite, “wherein the second cutting element comprises a cutting surface oriented in a second, opposite direction so as to be engaged when the cutting apparatus moves in said second cutting direction against a material to be cut.” This limitation has the following issues:	● It is unclear if the recitation of “the second cutting element” should be written as “a second of the [at least] two cutting surfaces” or if “the second cutting element” is referring to a separate cutting element of the “said plurality of cutting elements” all together. 	● As currently written, the recitation of “a cutting surface oriented in a second, opposite direction so as to be engaged when the cutting apparatus moves in said second cutting direction against a material to be cut” is unrelated to any corresponding feature set forth previously in the claims. The recitation of “a cutting surface” introduces a new “cutting surface.” The recitation of “a second opposite direction” introduces a new “second direction” unrelated to the previously recited of a second direction set forth in Claim 1. It is unclear what can or cannot be included within the scope of the aforementioned limitation. 		● It is unclear if “said second cutting direction against a material to be cut” is referring to the recitation of “allowing a single cutting apparatus to penetrate a substance via moving in said first direction or said second, opposite, direction” recited previously in Claim 1 lines 24-25 or if the “second cutting direction” and “material to be cut” set forth in Claim 16 are intended to be separate and distinct features.	Claim 20, lines 1-2 recite, “the cutting apparatus comprises a plurality of anti-kickback connecting links and bar guide links…” As currently written, this limitation introduces a new set of anti-kickback connecting links and bar guide links. It is unclear if the recitation of “a plurality of anti-kickback links and bar guide links” set forth in Claim 20 are intended to be a separate, distinct set of “anti-kickback connecting links and bar guide links” or if they should be dependent from those previously recited in Claim 1, lines 2-3.	Claim 20, lines 4-5 recite, “said anti-kickback links display upward squared protrusions having side edges that are equidistant between each cutting element.” This limitation has the following issues:	● There is insufficient antecedent basis for “said anti-kickback links” in the claims. It is unclear if the recitation of “said anti-kickback links” is referring to the previously recited “anti-kickback connecting links.”	● It is unclear what can or cannot be included within the scope of “said anti-kickback links display upward squared protrusions.” What does it mean to “display … [a] squared protrusion.” What is the scope of “squared”? 	Claim 20, lines 7-10 recite, “at least one anti-kickback connecting link moving in a direction in which one cutting surface is oriented to move and wherein at least one anti-kickback connecting link moves in a direction an opposite facing cutting surface is oriented to move.” This limitation has the following issues:	● It is unclear if this limitation is intended to modify the newly introduced “plurality of anti-kickback connecting links” recited in Claim 20, line 2 or if it is intended to modify the original “plurality of anti-kickback connecting links” set forth in Claim 1, line 2.	● According to Claim 1, the plurality of links that make up the cutting apparatus are joined together by “said plurality of rivets” (see Claim 1, lines 44-45). However, the aforementioned limitation appears to require at least one anti-kickback link to move in a direction based on the direction in which “one cutting surface [or an opposite facing cutting surface] is oriented to move. As best understood, all of the links, including “the at least one anti-kickback connecting link” move in the same direction depending upon which set of cutting surfaces are presently being utilized to penetrate a substance to perform a cutting operation. It is unclear if the limitations set forth in Claim 20, lines 7-10 are requiring the anti-kickback links to have a separate and independent direction of motion.  	Claim 21, recites, “said plurality of cutting elements, said plurality of anti-kickback connecting links, said plurality of elongated elements, and said plurality of bar guide links are linked by rivets, pins, bolts or other fastener or fastening mechanism for holding, joining or fastening together cutting element components.” This limitation has the following issues:	● The limitations of Claim 21 depend from Claim 1 which currently requires “a plurality of rivets” (Claim 1, lines 3-4), wherein “said plurality of rivets join[s] each bar guide link, cutting element, anti-kickback connecting links and elongated element to one another” (Claim 1, lines 44-45). If the components of the cutting apparatus are already “joined together” by a “plurality of rivets,” it is unclear what can and cannot be included with in the scope of Claim 21 by requiring “pins, bolts, or other fastener or fastening mechanism for holding, joining or fastening together” the aforementioned components. 	● There is insufficient antecedent basis for “cutting element components.” It is unclear if the recitation of “cutting element components” is referring to “a plurality of cutting elements” (Claim 1, line 2) or if it is referring to a separate, distinct set of “cutting element components.”	Claim 22 recites, “the cutting element tooth may comprise at least one steel cutting edge, at least one carbide cutting insert or both.” The phrase “may comprise” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 reiterates the subject matter of Claim 1, lines 21-27, i.e., “said first cutting surface oriented in a first direction and said second cutting surface oriented in a second direction thereby allowing a single cutting apparatus to penetrate a substance via moving in said first direction or said second, opposite, direction.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 1-11, 16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yancey et al (US Publication 2010/0005668), herein referred to as Yancey. 	For purposes of examination, the Examiner’s interpretation of the limitation  “cutting surfaces” are based on the definition for said term as set forth on page 7, lines 14-16 of the marked-up copy of the Specification received on August 25, 2022, wherein “[t]he term ‘cutting surface’ and/or the plural form of this term are used throughout herein to refer to any sharp, rough, and/or textured exterior portion of a cutting element, or a portion thereof that may facilitate easier force-driven penetration of the cutting element into a material”; and on page 16, lines 2-4 of the marked-up copy, “[c]utting surfaces may comprise blades, edges, teeth, ridges, notches, grooves, or any similar sharp and/or friction inducing configuration as may be appreciated by those skilled in the relevant art(s) after reading the description herein” [emphasis added].	Regarding Claim 1, Yancey discloses a cutting apparatus (annotated fig. 4A), comprising: 	a plurality of cutting elements (“a utility chain 400 includes left 402 and right 404 handed cutter links,” paragraph 0052, lines 4-5), a plurality of anti-kickback connecting links (annotated fig. 4A; “bumper tie straps” 302; see also paragraph 0052, lines 4-7), a plurality of elongated elements (“support tie straps” 232), a plurality of bar guide links (“fulcrum point[s]” 406, also identified as “drive links” 306 in figs. 3A-3C), and a plurality of rivets (annotated fig. 4A); 
    PNG
    media_image1.png
    437
    813
    media_image1.png
    Greyscale
	said cutting apparatus (400) comprised of a continuous chain of cutting elements (left-handed cutter links, 402), anti-kickback connecting links (302) and elongated elements (232) on a first chain side (fig. 4A) connected to an offset chain of cutting elements (right-handed cutter links, 404), anti-kickback connecting links (302) and elongated elements (232) on a second chain side (paragraph 0052) via said plurality of bar guide links (406);	said plurality of bar guide links (406) forming a point of first and second chain side attachment on an apparatus midline (annotated fig. 4A); 	said each anti-kickback link (408) of a plurality of anti-kickback links on said first and second side of either chain side displayed across from a corresponding anti-kickback link (annotated fig. 4A) and said cutting elements (402, 404) being alternating and offset (positioned in sequence alternatingly on either side of the “midline” of the cutting apparatus); 	said plurality of cutting elements (402, 404), comprising a cutting element body (annotated fig. 4A) creating an inverse L-shaped protrusion (see, e.g., fig. 2B for cutting element tooth detail) projecting upwardly and outwardly, i.e., from the cutting element body, forming a cutting element tooth (the portion of the cutting element covered with abrasive material, i.e., indicated by the fine dots) oriented inward towards said bar link midline (annotated fig. 4A); 	each cutting element protrusion displaying at least two cutting surfaces (i.e., “a generally curved leading and trailing edge and a substantially straight portion between … [t]he leading and trailing edges may include leading and trailing edge radiuses that can help improve performance and reduce sagging,” paragraph 0031, lines 7-10) on each inward oriented protrusion edge (the cutting element and cutting element tooth is depicted as symmetrical; see e.g., fig. 2A); 	said first cutting surface oriented in a first direction (annotated fig. 4A), and said second cutting surface oriented in a second direction (annotated fig. 4A) thereby allowing a single cutting apparatus to penetrate a substance via moving in said first direction or said second, opposite, direction (all elements are respectively symmetrical, thus the cutting apparatus of Yancey is capable of performing a cutting operation in both directions); 	said plurality of anti-kickback connecting links (408) positioned adjacent to said cutting elements (402, 404) on the same chain side of said cutting apparatus (fig. 4A); 	said anti-kickback connecting links (408) having raised, upwardly planing teeth curved toward said adjacent cutting element (they have a curved shape, wherein a portion of the curved shape curves toward the adjacent cutting element); said plurality of elongated elements (232) having an orientation opposite said cutting elements (402, 404) on each opposite chain side (see figs. 4A and 4B); and  	said plurality of rivets (annotated fig. 4B) joining each bar guide link, cutting element, anti-kickback connecting links and elongated element to one another (see also figs. 3A-3C and 4A).

    PNG
    media_image2.png
    408
    785
    media_image2.png
    Greyscale

	Regarding Claim 2, Yancey discloses said bar guide links (406) allowing for attachment of said chain sides (annotated fig. 4A) wherein said anti-kickback connecting links (408) are adjacent to said cutting elements on each of the first and second chain sides (annotated fig. 4A); 	each anti-kickback connecting link (408) on one chain side is arranged across from corresponding anti-kickback connecting link in a mirror image (annotated fig. 4A) in a manner so that the at least two cutting elements face inwardly (they curved inward toward the apparatus midline), and said cutting edges move in a revolving motion to allow cutting surfaces oriented in one direction to engage one at a time in cutting position (when the cutting chain of Yancey revolves in one direction, the leading edge of the cutting insert engages in a cutting position); and 	said centrally disposed bar guide (406) exhibiting a coplanar and downward, inwardly curving tooth (annotated fig. 4B) made to face the next adjacent inwardly curving tooth (fig. 3B depicts the cutting apparatus in an articulated configuration in which a side surface of each respective inwardly curving tooth is facing the next adjacent inwardly curving tooth) wherein downward planing teeth of two adjacent bar guides curve in opposite inward directions (the downwardly planning teeth of the centrally disposed bar guide are substantially symmetrical, each side of a respective downwardly planning tooth curving inward toward the middle of the bar guide link, i.e., its axis of symmetry) and are made to accept propulsive force in at least two directions (in paragraph 0048, Yancey states, “[i]n various embodiments, the drive link 306 may be configured with a tang portion 300A, 300B, 300C that engages a drive sprocket or spindle of the power tool in order to drive the chain around the guide bar … [and] may be configured in a variety of manners depending upon the intended application of the saw chain.” Since the downwardly planning teeth are symmetrical and configured to engage the drive sprocket of the working tool, they are capable of “accept[ing] propulsive force in at least two directions.”
	Regarding Claim 3, Yancey discloses each of said anti-kickback link (408) has an inward, upward-directed tooth facing toward said next adjacent, same-sided cutting element body (the projection on each anti-kickback link protrudes upward, a portion of the protrusion curves “inward” toward the center of the respective link, and a sidewall of the protrusion faces “toward said next adjacent, same-sided cutting element body”); and 	each said bar guide link (306/406) has an inward downward-directed tooth facing inward toward the next same-sided anti-kickback link (annotated fig. 4B, an upper portion of the “inward downward-directed tooth” faces the adjacent anti-kickback link 408; see also fig. 3B).  	Regarding Claim 4, Yancey discloses said cutting apparatus is removed from a cutting apparatus bar (guide bar 104 shown in fig. 1) and reinstalled in a second, opposing direction to engage a cutting surface with said oppositely oriented cutting elements.  The cutting apparatus, i.e., utility chain of Yancey, is symmetrical and can therefore be reinstalled in either direction with respect to the cutting apparatus bar. 	Regarding Claim 5, Yancey discloses said cutting apparatus alternates between a first and second revolving direction by rotating said cutting apparatus in one of two directions by applying force on said bar guide links in said one of two directions and reversing the direction by applying force from a power source in the opposite direction thereby reversing the direction of the cutting apparatus. By removing the cutting apparatus from the power tool depicted in fig. 1 of Yancey and positioning the cutting apparatus in the opposite orientation so the second set of cutting surfaces is utilized, the driving force imparted by the power tool on the cutting apparatus by engaging the bar guide links thereof is reversed with respect to the reference frame of the bar guide links and the elongated element overall.	Regarding Claim 6, Yancey discloses at least one of a plurality of said bar guide links moves in the same direction in which one said cutting surface is oriented (e.g., the bar guide links presently positioned on a bottom run of the guide bar of the chain saw depicted in fig. 1 of Yancey move inward toward the device housing) and at least one bar guide link of a plurality of said bar guide links moves in a direction opposite to the orientation of the one said cutting surface (e.g., the bar guide links presently positioned on the opposite top run of the guide bar of the chain saw depicted in fig. 1 of Yancey move outward toward the distal tip of the guide bar).  
	Regarding Claim 7, Yancey discloses said cutting element comprises said at least two cutting surfaces converging distally from said cutting element body creating, at said cutting element tooth, two cutting surfaces facing opposite directions (annotated fig. 4A; see also fig. 2E).  
	Regarding Claim 8, Yancey discloses said cutting element body comprises at least one opening (i.e. the two holes depicted in fig. 2E configured to receive a respective rivet), wherein said opening allows one cutting element to be movably attached to another cutting element, an anti-kickback link, a bar guide link, directly or indirectly, by an elongated element (figs. 3C, 4A and 4B).  
	Regarding Claim 9, Yancey discloses the cutting surface is curved, wherein said cutting surface is a blade, edge, tooth, ridge, notch: groove, or a combination thereof (figs. 2A-2C, 2E, 3C, 4A-4C and paragraph 0030-0034, 0038 and 0044).  
	Regarding Claim 10, Yancey discloses said cutting element tooth faces inward toward the interior cutting apparatus midline (annotated fig. 4A) at a point most distal to said cutting element body's said inverse L-shaped protrusion (figs. 2B and 2D).
	Regarding Claim 11, Yancey discloses said two cutting surfaces are oriented in substantially opposite directions on opposing distal ends of the cutting element tooth (i.e., the leading and trailing ends, respectively, wherein the “leading” and “trailing” name of a respective cutting surface depends on the direction in which the cutting apparatus is moving).  
	Regarding Claim 16, Yancey discloses said apparatus comprises said plurality of cutting elements (402, 404), wherein each cutting element exhibits a cutting element tooth (upper curved portion covered in abrasive material corresponding to the “inverse L-shaped protrusion”) comprising at least one of said two cutting surfaces (e.g. a leading edge) oriented in said first direction so as to be engaged when the apparatus moves in said first cutting direction against a material to be cut (annotated fig. 4A, “first direction”) and wherein the second cutting element comprises a cutting surface (i.e., the trailing edge of a cutting element when the other cutting surface, i.e., the leading edge, is cutting in the first direction) oriented in a second, opposite direction (annotated fig. 4A, “second direction”) so as to be engaged when the cutting apparatus moves in said second cutting direction against a material to be cut. According to paragraph 0031, line 3, each cutting element has “a leading and trailing edge radius” wherein according to paragraph 0034, lines 1-3, “[t]he leading and trailing edges of the cutter body may have a vertical edge angle disposed on the front and rear portions of the cutter body.” These details, along with the symmetrical nature of the cutting elements, suggest the cutting apparatus of Yancey is substantially symmetrical. Due to their symmetrical nature, both the leading and trailing edge of the cutting tooth is capable of engaging the workpiece being cut to perform a cutting operation.
	Regarding Claim 19, Yancey discloses the cutting surfaces are oriented in opposing directions (see annotated fig. 4A).  
	Regarding Claim 20, Yancey discloses the cutting apparatus comprises a plurality of anti-kickback connecting links and bar guide links (306/406), wherein, said anti-kickback links display upward squared protrusions (the protruding portion of the anti-kickback links have a generally box-like shape that look “squared”) having side edges that are equidistant between each cutting element (fig. 4A); said bar guide links having downward rounded protrusions (annotated fig. 4B, i.e., “coplanar and downward inwardly curving teeth”); and at least one anti-kickback connecting link moving in a direction in which one cutting surface is oriented to move (e.g., the anti-kickback connecting links presently positioned on a bottom run of the guide bar of the chain saw depicted in fig. 1 of Yancey move inward toward the device housing) and wherein at least one anti-kickback connecting link moves in a direction an opposite facing cutting surface is oriented to move (e.g., the anti-kickback connecting links presently positioned on the opposite top run of the guide bar of the chain saw depicted in fig. 1 of Yancey move outward toward the distal tip of the guide bar).  
	Regarding Claim 21, Yancey discloses said plurality of cutting elements, said plurality of anti-kickback connecting links, said plurality of elongated elements, and said plurality of bar guide links are linked by rivets (annotated fig. 4A and 4B).
	Regarding Claim 22, Yancey discloses the cutting element tooth may comprise at least one steel cutting edge, at least one carbide cutting insert or both (pargraph 0044, lines 17-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1-11, 16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US Publication 2010/0005668) in view of Olmr (US Patent 3,945,288) and Canon (US Publication 2013/0152760).	In the event the Applicant disagrees the cutting apparatus of Yancey set forth above in the 102 Rejection for Claims 1-11, 16, 19-22 can be used to cut in both directions, the Examiner notes the teaching of the following references:	Olmr teaches it is known in the art of cutting chains for chainsaw to have a plurality of cutting elements (25) with an inverted L-shaped protrusion (28) extending upwardly therefrom with two cutting surfaces (29, 30) positioned on opposite sides thereof (fig. 5), wherein Olmr states in col. 2, lines 47-50, “[t]he cutting section 28 and the cutting link 25 itself is symmetrical about a vertical center line 31 so as to permit the saw chain 24 to be used in either direction.” The chain is “bidirectional” (Claim 1, line 2).	Additionally, Canon teaches teaches it is known in the art of cutting chains for chainsaw to have a plurality of cutting elements with cutting surfaces arranges in at least one of two opposite directions (fig. 3). Canon states in paragraph 0007, lines 2-8, that “[t]he result [of having teeth configured and arranged so the chain may be reversed on the bar] is that if the chain becomes damaged or dull, the user can simply remove the chain, reverse the chain on the cutting bar and resume the cutting operation without the necessity of having to have the chain sharpened until the chain becomes dull after having been reversed.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting apparatus of Yancey substantially disclosed above with the teaching of Olmr and Canon such that the cutting apparatus can be removed and placed back onto the chainsaw in a reversed configuration such that the trailing edges of the cutting elements arranged so as to become the leading edges respectively.
Status of Remaining Claims without Prior Art Rejections
It is to be noted that Claim 12 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 20, 2022

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722